Exhibit 10.3

 

SECOND LEASE EXTENSION AND ADDENDUM

 

This Second Lease Extension and Addendum (“Second Extension”) is made and
entered into the 26th day of July, 2011 by and between HELF Sorrento, LLC, a
California Limited Liability Company (as “Landlord”) and Optimer
Pharmaceuticals, Inc. a Delaware corporation (as “Tenant”), for those certain
premises known as 10110 Sorrento Valley Rd., Suite C, San Diego, CA .

 

This Second Lease Extension and Addendum (“Second Extension”) hereby extends and
amends the Lease dated May 1, 2001 (the “Lease”) and the First Amendment to
Lease dated July 1, 2011, by and between Landlord and Tenant.  Landlord and
Tenant wish to modify the above referenced Lease as follows:

 

1.               TERM:  The term of this Second Extension shall be for Eight
(8) Months and shall extend the term from December 1, 2011 through July 31,
2012.

 

2.               RENT:    During the Second Extension of Eight (8) Months
commencing December 1, 2011 through July 31, 2012, the Base Monthly Rental rate
shall remain the same rate of $66,147.76 (Sixty Six Thousand One Hundred
Forty-Seven Dollars and 76/100) per month.

 

3.               NET LEASE:  This Lease continues to be Net Lease.  Tenant shall
be responsible for their proportionate share of Common Area Operating Expenses
including but not limited to taxes, insurance, common area maintenance. 
Tenant’s current monthly share of Common Area Maintenance Expense is estimated
at $12,749.66 (Twelve Thousand Seven Hundred Forty-Nine Dollars and 66/100) per
month and is subject to an annual adjustment pursuant to the Lease.  
Additionally, Tenant remains responsible for all Utilities including but not
limited to Tenant’s proportionate share of Electrical Charges and Services as
described and not limited to Sections 6 & 18 of the original Lease.

 

4.               ACCEPTANCE OF PREMISES:  Tenant continues on and accepts the
Premises in its now “AS-IS” condition.  Tenant is responsible for all interior
repairs and maintenance, including but not limited to, HVAC, plumbing, and
electrical exclusively serving the Premises.

 

5.               TIME IS OF THE ESSENCE:  Both Landlord and Tenant mutually
agree that time is of the essence in the execution of this Second Lease
Extension And Addendum and any other extension thereof.

 

All other Terms and Conditions as incorporated in the Lease will remain in full
force and effect.

 

LANDLORD:

HELF Sorrento, LLC

 

TENANT:

Optimer Pharmaceuticals, Inc.,

 

 

 

a Delaware Corporation

 

 

 

AGREED:

 

AGREED:

 

 

 

 

BY:

/s/ Frank M. Goldberg

 

BY:

/s/ John Prunty

 

 

 

 

 

Frank M. Goldberg, President

 

John Prunty, Chief Financial Officer

 

 

 

 

 

 

 

 

 

DATE:

9/14/11

 

DATE:

8/25/11

 

--------------------------------------------------------------------------------